Examiner’s Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, examiner obtained authorization to claims 1, 6 and 8 as follows:
1.	(Currently Amended) A light sensor module, comprising:
	a display element, emitting a display light source;
	a first polarizing element, covering said display element, and blocking a first phase portion of said display light source and allowing a second phase portion of said display light source to penetrate;
	a transparent layer, covering said first polarizing element;
	a sheltering layer disposed between the transparent layer and the display element;
	a sheltering device that includes a hole disposed directly below the transparent layer;
	a light sensor, disposed on one side of said display element
	a second polarizing element, disposed directly below the sheltering device;
an air layer disposed directly below the second polarizing element; and
an opening of the light sensor disposed directly below the air layer.

6.	(Currently Amended)  The light sensor module of claim 1, wherein [[a]]the sheltering layer is disposed on the side of said first polarizing element adjacent to said light sensor.

8.	(Currently Amended)  The light sensor module of claim 1, wherein [[a]]the sheltering device is disposed on said transparent layer and includes [[a]]the hole providing light passing through there.
Allowed Claims
2.	Claims 1-12 are allowed.  
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a sheltering device(FIG. 4: 60) disposed directly below the transparent layer(FIG. 4: 30); a second polarizing element(FIG. 4: 40) disposed directly below the sheltering device(FIG. 4: 60); an air layer(FIG. 4: 70) disposed directly below the second polarizing element(FIG. 4: 40)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2020/0105183 A1 to Dodson et al. (“Dodson”) and U.S. Patent Pub. No. 2018/0325397 A1 to Presura et al. (“Presura”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	As to claim 1, Dodson discloses a light sensor module (FIGs. 3-4; ¶¶0024, 0027), comprising:
	a display element(40)(FIGs. 3-4; ¶0026), emitting a display light source(26)(FIGs. 3-4; ¶0023);
	a first polarizing element(42)(FIG. 4; ¶0028), covering said display element(40)(FIGs. 3-4; ¶0026), and blocking a portion of said display light source and allowing a second phase portion of said display light source to penetrate(e.g., the light toward a viewer’s eye 33)(FIGs. 4-5: 48; ¶0029);
	a transparent layer(e.g., transparent glass, 32)(FIGs. 3-5; ¶¶0021, 0025), covering said first polarizing element(42)(FIG. 4; ¶0028);
a sheltering device(76)(FIG. 5; ¶0040) that includes a hole(78)(FIG. 5; ¶0040) disposed below the transparent layer(e.g., transparent glass, 32)(FIGs. 3-5; ¶¶0021, 0025);
	a light sensor(30)(FIGs. 3-5; ¶0023), disposed on one side(bottom side of 40) of said display element(40)(FIGs. 3-4; ¶0026); 
	a second polarizing element(54)(FIG. 4; ¶0031), disposed below the sheltering device(76)(FIG. 5; ¶0040), and blocking a portion of said display light source(blocks display light 48)(Fig. 4; ¶¶0028-0029, 0034);
an air layer(top part of air space above 30; top part of 23)(FIG. 4; ¶0026); and
an opening(bottom part of air space above 30; bottom part of 23)(FIG. 4; ¶0026) of the light sensor(30)(FIGs. 3-5; ¶0023) disposed directly below the air layer(top part of air space above 30; top part of 23)(FIG. 4; ¶0026).
	Dodson does not expressly disclose a first polarizing element blocking a first phase portion of display light source and a second polarizing element blocking a second phase portion of display light source;
a sheltering layer disposed between the transparent layer and the display element;
a sheltering device disposed directly below the transparent layer;
a second polarizing element disposed directly below the sheltering device;
an air layer disposed directly below the second polarizing element.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Presura discloses a first polarizing element(407.1)(FIG. 4; ¶0074) blocking a first phase portion of said light source(406.1, e.g. blocking horizontal direction light)(FIG. 4; ¶0074) and allowing a second phase portion of the light source to penetrate (see FIG. 4; ¶0074); a transparent layer(116 or 416) covering said first polarizing element(407.1)(FIGs. 1, 4; ¶¶0051, 0075); a sheltering layer(420.1)(FIG. 4; ¶0073) disposed between the transparent layer(116 or 416)(FIGs. 1, 4; ¶¶0051, 0075) and a lower layer(104, 404)(FIGs. 1, 4; ¶¶0049, 0073); a light sensor(412)(FIG. 4; ¶0073), disposed on one side of the light emitting element(406.1)(see FIG. 4; ¶0074); and a second polarizing element(418)(FIG. 4; ¶0074) blocking a second phase portion of the light source(e.g. blocking vertical direction light) (FIGs. 1, 4; abstract; ¶¶0031, 0052, 0075).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Dodson with Presura so as to enhance the accuracy of light sensing quality by reducing unwanted light (See Dodson's ¶0005 and Presura's ¶0006).
Dodson and Presura teach a sheltering layer disposed between the transparent layer and the display element (Dodson: FIGs. 3-4: 32, 40; ¶0021, 0025-¶0026; Presura: FIGs. 1, 4: 104, 116, 404, 416, 420.1; ¶¶0049, 0051, 0073, 0075).
Dodson and Presura do not teach the above underlined limitations.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692